Jones, Circuit Judge.
A petition for rehearing has been filed. All the grounds of the petition except the twelfth and' thirteenth were considered by the court in arriving at the conclusion expressed in the main opinion.
The twelfth and thirteenth grounds of the petition are that the court failed to rule on the motion to strike the brief of Columbia Trust Company and that appellant has not had an opportunity to file a reply brief to the brief filed by Columbia Trust Company.
The court’s attention was not directed to the motion to strike until after the opinion had been filed, but the motion to strike being based upon the ground that Columbia Trust Company is a mere intruder and has no right to file a brief in this .cause presents the same question that was argued fully by counsel for appellant in his first brief and’ again in his second brief in support of the motion to strike. Both of these briefs have been considered and it is not deemed necessary for a proper disposition of the questions involved that appellant should file a third brief.
The petition does not suggest anything that gives the court reason to apprehend that its judgment, which disposes of the motion to strike along with other questions, is erroneous.
A rehearing should be denied.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.